Citation Nr: 1759823	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).

2.  Entitlement to an initial compensable rating for muscle contraction headaches.

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to service connection for a sinus disability, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for neuropathy of the upper extremities, to include as secondary to a cervical spine disability or due to an undiagnosed illness.

8.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for erectile dysfunction, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include fatigue as a sign of an undiagnosed illness.

11.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.  

12.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Ronald A. Roth, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1989 to February 1995; in March 2005; from November 2006 to December 2006, from January 2008 to February 2008; and from November 2008 to January 2009.  The Veteran served with the Air National Guard of the United States (ANGUS) and has other periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, April 2012, and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

The issues of entitlement to service connection for the disabilities listed above and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's IBS manifests severe symptoms with diarrhea and more or less constant abdominal stress without malnutrition and health only fair during remissions. 

2.  The Veteran's muscle contraction headaches are productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but not higher, for IBS are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7319, 7323 (2017).

2.  The criteria for an initial rating of 50 percent, but not higher, for muscle contraction headaches are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

IBS

Service connection for IBS was awarded in the April 2012 rating decision on appeal.  An initial 10 percent evaluation was assigned effective October 21, 2011.  The Veteran contends that an increased rating is warranted as his symptoms are not controlled with medication, he experiences multiple bouts of diarrhea on a daily basis, and he is incontinent.  

The Veteran's IBS is currently rated as 10 percent disabling under Diagnostic Code 7319 pertaining to irritable colon syndrome.  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensably (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114. 

The Board finds that an increased 30 percent evaluation consistent with severe symptoms and constant abdominal distress is warranted throughout the initial claims period.  Upon VA examination in November 2011, the Veteran reported that he experienced diarrhea one or more days a week even with the use of continuous medication; he testified in June 2017 that without medication he had diarrhea three to five times a day.  The diagnosis and need for continuous medication for IBS are documented in the claims file and the Veteran's hearing testimony establishes that he experiences voiding accidents on a regular basis.  The Veteran also testified that without medication he would have diarrhea three to five times a day.  Although the Veteran further testified that his symptoms were helped by medication, the Board notes that it may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Diagnostic Code 7319 does not contemplate the use of medication when determining the severity of the manifestations of the disability, and the Board therefore finds that the Veteran's IBS most nearly approximates severe and a maximum 30 percent evaluation under Diagnostic Code 7319.  
The Board has considered whether a higher rating is warranted under any other criteria for rating disabilities of the digestive system.  Diagnostic Code 7323, pertaining to ulcerative colitis, provides for an increased 60 percent evaluation for a disability that is severe with numerous attacks a year and malnutrition, with health only fair during remissions.  38 C.F.R. § 4.114, Diagnostic Code 7323.  The Veteran's disability has never been characterized as severe by an examining physician and an August 2010 upper and lower endoscopy (referenced by the November 2011 VA examiner), noted the presence of mild to moderate symptoms.  There is also no medical evidence indicating that the Veteran experiences malnutrition or a decrease in his overall health due to IBS.  The increased 30 percent granted for severe IBS under Diagnostic Code 7913 contemplates the Veteran's reports of diarrhea, voiding accidents, and abdominal distress that are not fully controlled with medication.  An increased rating under Diagnostic Code 7323 is clearly associated with a higher severity of disability resulting in malnutrition and a reduction in health due solely to the gastrointestinal condition.  This level of severity is not demonstrated in this case and a rating in excess of 30 percent is not warranted under Diagnostic Code 7323.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for any higher ratings.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Muscle Contracture Headaches

Service connection for muscle contracture headaches was awarded in the March 2010 rating decision on appeal.  An initial noncompensable evaluation was assigned effective January 12, 2009.  The Veteran contends that an increased rating is warranted as his headaches occur daily and are treated with a high dosage of opioids that render him unable to work. 

The Veteran's headaches are currently rated as noncompensably disabling under Diagnostic Code 8100 for rating migraines.  This diagnostic code provides for a noncompensable evaluation (0 percent) for less frequent attacks of migraines.  A 30 percent evaluation with characteristic prostrating attacks occurring on an average once a month over the last several months, and a maximum scheduler evaluation of 50 percent for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board finds that a maximum 50 percent evaluation is warranted for the Veteran's service-connected muscle contracture headaches.  VA examinations in July 2009, November 2011, and January 2013 document the Veteran's reports of daily headaches that are treated with large doses of over-the-counter and prescribed medications.  The Veteran also reports that he has to lie down in a darkened room when his headaches occur.  He testified in June 2017 that his private neurologist prescribed an opiate for treatment for neck pain and headaches that he takes approximately four times a day which results in his inability to work and/or pass an occupational drug test.  The Veteran's use of multiple medications including an opiate for treatment of headaches is documented in the claims file.  For the purposes of interpreting the criteria associated with a 50 percent evaluation under Diagnostic Code 8100, VA regulations do not define "economic inadaptability."  However, the U.S. Court of Appeals for Veterans Claims (Court) has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46   (2004).  With consideration of all the evidence, the Board finds that the criteria for a maximum 50 percent evaluation are met as the service-connected headaches most nearly approximate severe economic inadaptability.  

A 50 percent evaluation is the maximum schedular rating for headaches under Diagnostic Code 8100 and a higher rating is not possible under this diagnostic code.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  Therefore, a schedular rating in excess of 50 percent for migraine headaches is not appropriate.  

ORDER

Entitlement to an initial rating in excess of 30 percent, but not higher, for IBS is granted.

Entitlement to an initial 50 percent rating, but not higher, for muscle contraction headaches is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the remaining claims on appeal.  Specifically, updated records of VA treatment and VA medical opinions must be obtained to determine the nature and etiology of the claimed disabilities, to include whether they are manifestations of an undiagnosed illness or otherwise associated with the Veteran's service in Southwest Asia.  The claim for TDIU, which is part of the increased rating claims currently before the Board, must also be remanded to allow for initial adjudication by the AOJ.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain records of treatment from all VA facilities during the period from June 13, 2013 to the present.

3.  Schedule the Veteran for a VA examination(s) with an examiner(s) with the appropriate expertise to determine the nature and etiology of the claimed disabilities.  After reviewing the complete claims file and examining the Veteran, the examiner(s) should provide a medical opinion addressing:

a)  Whether it is it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present cervical spine disability, bilateral knee disability, and/or left ear hearing loss is etiologically related to any incident of active duty service.

The Veteran reports that he incurred a neck injury during a period of active duty service when he struck his head on the wing of an aircraft while working on a fuel line.  He also contends that his knee disabilities are the result of crawling on his hands and knees inside aircraft fuel tanks.  For the purposes of the requested opinions, the examiner should accept the Veteran's reports of injuries and noise exposure during service as true.  Service records also establish the Veteran's service as an aircraft fuel and hydraulic systems craftsman. 

b)  Whether the Veteran complaints of sinus problems, neuropathy of the upper extremities, joint pain, erectile dysfunction, chronic fatigue, and sleep apnea are attributed to any known clinical diagnoses. 

c)  If the above complaints are associated with known clinical diagnoses, the examiner should state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the currently present disabilities are etiologically related to any incident of active duty service, to include exposures and service in Southwest Asia.

d)  If the complaints are not associated with known clinical diagnoses, the examiner should state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not that they are manifestations of an undiagnosed illness, chronic fatigue syndrome, or fibromyalgia.  

A full explanation must accompany the medical opinions provided by the examiner.  

4.  Then, readjudicate the claims on appeal, including the claim for entitlement to TDIU, and issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


